internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-110666-00 cc corp b1 legend shareholder a shareholder b shareholder c target newco lossco a b c date j date k date l product m n p q r s t u v w state x state y issue whether shareholder a’s receipt of newco preferred_stock which contains a liquidation preference effective upon newco‘s mandatory liquidation on date l is a taxable_distribution of stock under sec_305 and or sec_305 of the internal_revenue_code conclusion shareholder a’s receipt of newco preferred_stock is not a taxable_distribution of stock under sec_305 primarily because shareholder a’s proportionate interest in the assets or earnings_and_profits of newco did not increase as a result of the distribution shareholder a’s receipt of newco preferred_stock is not a taxable_distribution of stock under sec_305 primarily because the preferred_stock participates in corporate growth to a significant extent facts on date k shareholder a was one of three unrelated individuals that collectively owned all the stock of target target was a state x corporation whose outstanding_stock consisted of one class of common_stock and who was engaged in the business of supplying product m shareholder a owned a percent of target’s common_stock shareholder b owned b percent of target’s common_stock and shareholder c owned c percent of target’s common_stock target was formed about years before date k as a c_corporation on date j a date a little more than three months before date k target had converted to s_corporation status by date k target’s sole asset was one contract to provide a fixed quantity of product m to one customer at a fixed price the target contract the target contract was due to expire on date l a date a little more than ten years after date k target has entered into hedging contracts to purchase product m during the term of the target contract creating stable net_income of approximately dollar_figurep per year on date k the estimated present_value of the target supply contract was dollar_figures shortly after date j lossco contacted target to discuss a possible combination lossco is a publicly traded corporation with net_operating_loss carryovers on date k target restructured and lossco acquired an interest in target in the following steps of an integrated transaction target recapitalized shareholders a b and c purchased additional shares of target common_stock for dollar_figuren the shareholders’ ownership percentages remained unchanged shareholders a b and c created newco a state y corporation by transferring dollar_figureq to newco in exchange for shares of newco common_stock shareholders a b and c each held newco common_stock in the same percentage as their target stockholdings newco’s articles of incorporation require that newco liquidate on date l changing the articles of incorporation requires the consent of percent of the outstanding voting common_stock newco cannot declare a dividend on its common_stock until it has funds sufficient to satisfy the preferred_stock liquidation preference discussed in step target merged with and into newco pursuant to state law the outstanding target common_stock converted into newco preferred_stock the newco preferred_stock is nonvoting nonconvertible receive no dividends and has a preference upon liquidation contingent upon the value of newco’s assets on date l shortly before date k newco’s investment advisors estimated that based upon an estimated value of dollar_figures for newco an unrelated third party purchaser of the newco preferred_stock would require that the preferred_stock carry an aggregate liquidation preference of dollar_figuret accordingly newco’s articles of incorporation provide that all newco assets up to dollar_figuret that are available for distribution to the newco shareholders upon liquidation shall be distributed to the newco preferred shareholders prior to any distribution to the newco common shareholders newco cannot declare a dividend with respect to its common_stock until it has funded the dollar_figuret preferred_stock liquidation preference on date k neither target nor newco had earnings_and_profits lossco purchased r shares of newco common_stock which represent percent of the outstanding shares of newco common_stock from newco in exchange for cash in the amount of dollar_figureu and a note with a face value of dollar_figurev the note requires semi annual interest payments at a rate of w percent by lossco and a balloon payment on date l equal to the amount of unpaid principal and interest shareholders a b and c collectively have an option to purchase the newco common_stock held by lossco upon their payment to lossco of the greater of the fair_market_value of the shares or the balance of the principal and accrued interest on the note immediately after lossco’s purchase newco joined in the filing of a consolidated federal_income_tax return with lossco and the other members of lossco’s affiliated_group pursuant to their tax_sharing_agreement newco pays to lossco the amount of taxes newco would owe if they filed separately law and analysis ordinarily a distribution_of_property made by a corporation to a shareholder with respect to its stock is taxed according to sec_301 sec_305 provides an exception to the taxation of distributions to shareholders under sec_301 by providing that gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock sec_305 eliminates the exclusion_from_gross_income contained in sec_305 for distributions of stock that meet the requirements of paragraph or of sec_305 sec_305 applies to distributions payable at the election of any shareholders either in stock or property sec_305 applies to disproportionate distributions in which the distribution has the effect of the receipt of property by some shareholders and an increase in the proportionate interests of other shareholders in the assets or earnings_and_profits of the corporation sec_305 applies to the receipt of preferred_stock by some common shareholders and the receipt of common_stock by other common shareholders sec_305 applies to distributions with respect to preferred_stock sec_305 applies to a distribution of convertible preferred_stock that have the effect of distributions described in sec_305 an actual distribution of stock is not always necessary in order for a transaction to be taxed as a distribution_of_property to which sec_301 applies sec_305 can treat certain described circumstances as a deemed_distribution of stock under sec_305 a change in conversion ratio a change in redemption price a difference between redemption price and issue_price ie a redemption_premium a redemption that is treated as a distribution to which sec_301 applies or any other transaction including a recapitalization having a similar effect on the interest of any shareholder shall be treated as a distribution with respect to a shareholder where the distribution has the result described in paragraph or of sec_305 sec_1_305-7 such distribution will only be deemed to be made with respect to any shareholder whose proportionate interest in the earnings_and_profits or assets of the corporation is increased by such change difference redemption or similar transaction such distribution will be deemed to be a distribution of stock of the corporation to such shareholder with respect to his stock where for example a redemption_premium exists with respect to a class of preferred_stock under the circumstances described in sec_1_305-5 and the other requirements of sec_1_305-7 are also met the distribution will be deemed made with respect to such preferred_stock in stock of the same class accordingly such preferred shareholders are considered under sec_305 and sec_305 to have received a distribution of preferred_stock to which sec_301 applies sec_1_305-7 application sec_305 we believe sec_305 is the only possible avenue for applying sec_305 to the distribution of the newco preferred_stock to shareholder a sec_305 applies to distributions having the result of the receipt of property by some shareholders and an increase in the proportionate interests of other shareholders in the assets or earnings_and_profits of the corporation before the date k transaction shareholders a b and c owned percent of the outstanding_stock of newco in the date k transaction they received pro_rata percent of the newco preferred_stock and their common_stock interest was reduced to percent of the outstanding newco common shares sec_305 does not apply to shareholder a b or c because they did not increase their proportionate interest in the assets or earnings_and_profits of newco in the transaction either as a class of shareholders or relative to each other see sec_1_305-3 example sec_1 and which demonstrate that sec_305 does not apply to a distribution of additional common_stock to a corporation’s common shareholders and property to the corporation’s preferred shareholders because the distribution does not increase the common shareholders’ proportionate interest as a class in the assets or earnings_and_profits of the corporation perforce the other exceptions under sec_305 also are not satisfied there is no evidence that the distribution of newco preferred_stock was payable in either stock or property as required by sec_305 sec_305 is not satisfied because the transaction did not involve the receipt of preferred_stock by some common shareholders and the receipt of common_stock by other common shareholders the newco common shareholders shareholders a b and c received only preferred_stock in the distribution sec_305 is limited to distributions with respect to preferred_stock prior to the distribution of newco preferred_stock there were no newco preferred shareholders with respect to which a distribution could be made sec_305 requires a distribution of convertible preferred_stock the newco preferred_stock is nonconvertible preferred_stock application sec_305 sec_305 reflects the principle that income from a financial_instrument that is payable on a deferred basis generally is better measured by requiring the accrual of such income on an economic basis over the period during which payment is deferred h_r rep no 101st cong 2nd sess pincite congress expressed its intention to not limit the authority of the secretary and the irs regarding the proper treatment of redemption premiums on preferred_stock thus the secretary may determine what constitutes a redemption_premium or a disguised redemption_premium for example if at the time of issuance of cumulative preferred_stock there is no intention for dividends to be paid currently the irs may treat such dividends as a disguised redemption_premium h_r rep no 101st cong 2nd sess pincite shareholder a’s receipt of newco preferred_stock containing a liquidation preference greatly in excess of its issue_price and with a mandatory liquidation date arguably should be treated as a difference between redemption price and issue_price for purposes of sec_305 if this redemption_premium assuming an ascertainable sum certain was assigned to the contingent liquidation_right is viewed as a deemed_distribution with respect to newco preferred_stock the deemed_distribution is treated as a distribution_of_property to which sec_301 applies sec_1_305-5 as such newco is treated as having made deemed periodic distributions to its preferred shareholders with respect to their preferred_stock under principles similar to those of sec_1272 if the distribution has the result described in sec_305 in addition to satisfying certain other requirements sec_1_305-5 sec_305 is the most likely avenue for applying sec_305 to a deemed_distribution with respect to newco preferred_stock a deemed_distribution under sec_305 with respect to newco preferred_stock takes the form of a sec_301 distribution of additional shares of newco preferred shares to the newco preferred shareholders sec_1_305-7 sec_305 however is restricted to distributions with respect to preferred_stock that has limited privileges and does not participate in corporate growth to any significant extent sec_1_305-5 because the preferred_stock liquidation preference is based upon the value of the available newco assets on date l up to dollar_figuret we believe the newco preferred_stock is not limited in its preferences or participation in corporate growth furthermore because the preferred_stock liquidation preference exceeds the current value of newco's assets and the value of all assets newco is likely to accumulate by date l the newco preferred_stock significantly if not entirely participates in newco’s growth the remaining exceptions under sec_305 are also not satisfied a deemed_distribution under sec_305 must have the effect of the receipt of property by some shareholders and an increase in the proportionate interests of other shareholders in the assets or earnings_and_profits of the corporation this transaction does not involve a distribution_of_property to any newco shareholders in their capacity as shareholders sec_1_305-3 in addition a deemed_distribution of additional shares of newco preferred_stock to the preferred shareholders would not increase the preferred shareholders’ proportionate interest in the assets or earnings_and_profits of newco prior to such deemed_distribution shareholders a b and c owned percent of the newco preferred_stock the newco preferred_stock participates in the dollar_figuret preferred_stock liquidation preference as a class a deemed pro_rata distribution of additional newco preferred shares to shareholders a b and c would not affect their proportionate interest in the preferred_stock liquidation preference or the size of the liquidation preference to be divided among the preferred shareholders and thus would not increase their proportionate interest in the assets or earnings_and_profits of newco as required sec_305 requires the receipt of preferred_stock by some common shareholders and the receipt of common_stock by other common shareholders the deemed sec_305 distribution takes the form of a sec_301 distribution of additional newco stock to the newco preferred shareholders sec_1_305-7 therefore the deemed_distribution does not satisfy the requirements of sec_305 sec_305 requires a distribution of convertible preferred_stock the underlying stock in the deemed_distribution is newco nonconvertible preferred_stock as a result there is no basis for deeming a distribution of convertible stock sec_1_305-7 therefore even if we treat the newco preferred_stock liquidation preference as a redemption_premium sec_305 does not apply to the transaction caveat we express no opinion concerning the federal_income_tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this technical_advice_memorandum addresses the tax consequences of the transaction under sec_305 for shareholder a his wife and target we express no opinion as to the tax consequences of the transaction for any other parties to the transaction in particular we express no opinion concerning the effect of sec_269 on the parties to the transaction or whether lossco and newco are members of an affiliated_group within the meaning of sec_1504 for example we express no opinion as to whether the newco preferred_stock constitutes stock for purposes of sec_1504 a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
